               Case:
             Case:    1:18-op-45352-DAPDoc
                   1:17-md-02804-DAP    Doc#:#: 27 Filed:
                                             258-1  Filed:05/06/19
                                                           04/25/1812ofof1.2.PageID
                                                                              PageID#:#:447
                                                                                         1210

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           NorthernDistrict
                                                       __________   Districtofof__________
                                                                                 Ohio

                County of Sanilac, Michigan                                  )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 1:18-op-45352
                 Purdue Pharma L.P., et al.                                  )
                            Defendant                                        )

                                              WAIVER OF THE SERVICE OF SUMMONS

To: Paul J. Pennock
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

       The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.

Date:          04/25/2019                                                                               /s/ Tara A. Fumerton
                                                                                            Signature of the attorney or unrepresented party

        Walmart Inc. or Wal-Mart Stores East, LP                                                          Tara A. Fumerton
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                            Jones Day
                                                                                                        77 W. Wacker Drive
                                                                                                         Chicago, IL 60601
                                                                                                                 Address

                                                                                                    tfumerton@jonesday.com
                                                                                                             E-mail address

                                                                                                           (312) 782-3939
                                                                                                           Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.


           Print                          Save As...                                                                                   Reset
